Broyles, C. J.
1. Where, upon the trial of one charged with burglary, the evidence makes out a case of burglary including larceny from the house, the accused may be legally convicted of the last named offense. Barlov. State, 77 Ga. 448; Green v. State, 119 Ga. 120 (45 S. E. 990); Lockhart v. State, 3 Ga. App. 480 (60 S. E. 215).
2. The alleged newly discovered evidence is largely cumulative and impeaching in its character and does not require a new trial of the case.
3. The verdict was amply, authorized by the evidence, and none of the special grounds of the motion for a new trial shows cause for a reversal of the judgment below.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.